Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
DETAILED ACTION
Claims 1-20 are presented for examination. 

Claim Rejections - 35 USC §101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.
Claims 19 is rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.
It appears that claim 19 would reasonably be interpreted by one of ordinary skill as failing to fall within a statutory category of invention. The broadest reasonable interpretation of a claim drawn to one or more tangible medium may not include non-transitory tangible medium only but may also include transitory propagating signals per se in view of the ordinary and customary meaning of computer readable medium, particularly when the specification is silent. See MPEP 2111.01. In this case, paragraph 0206 of the specification of the instant application discloses that the computer
readable medium may include computer readable information in a transitory state medium. Thus, claim 19 is not limited to statutory subject matter and is therefore nonstatutory (transitory embodiments are not directed to statutory subject matter).

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the "right to exclude" granted by a patent and to prevent possible harassment by multiple assignees. See In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and, In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
4. A timely filed terminal disclaimer in compliance with 37 CFR 1.321 (c) or 1.321 (d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321 (b).
The USPTO internet Web site contains terminal disclaimer forms which may be used. Please visit http://www.uspto.gov/forms/. The filing date of the application will determine what form should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eT D-info-l.jsp.
Claims 1 -20 of the instant application are rejected under the judicially created doctrine of obviousness-type double patenting as being unpatentable over some claims of U.S. Patent No. 9,749,376.
Regarding claims 1-20, claims 1-20 of U.S. Patent No. 9,749,376 contain every element of claims 1 -20 of the instant application and as such anticipate claims 1 -20 of the instant application. Although the conflicting claims are not identical, they are not patentably distinct from each other because modifications are obvious.

                                                       Claim Rejections - 35 USC §103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AlA 35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of pre-AlA 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action: (a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.
Claims 1 -7, 12-20 are rejected under pre-AlA 35 U.S.C. 103(a) as being unpatentable over Greenwood, US 6675212 in view of Wong et al., US 20080313402.
As to claim 1, Greenwood discloses a data transmission system comprising: a digital processing device that is connected to a network or is capable of being connected to a network , wherein said processing device comprises memory and an operating system configured to perform executable instructions (Greenwood, Col. 5, lines 35 - 55, system with operating system, processor (capable of executing instructions), network interface and memory); and
a computer program component operably connected to said digital processing device, including executable instructions that, facilitate data transmission, that comprises: a software module for issuing a notification or a user interface element to a user after delivery of a process one data from a server toa client (Greenwood, Col. 10, lines 30 -40, user is notified of the successful download of data via a user interface element in a user interface (displaying the data in the user interface) or by creating a new instance of the user interface (when application was running in the background)).
Greenwood does not specifically disclose a software module for triggering a background delivery of a process two data, wherein the triggering occurs when the user initiates playback of said process one data.  However, Wong, in a similar field of endeavor, teaches: a software module for triggering a background delivery of a process two data, wherein the triggering occurs when the user initiates playback of said process one data (Wong, [0008], a background service downloads a full version of data (process two data) triggered by a playback of cached version (process one data - already extant here); Also in Wong [0042] - [0044] ... system has a playback component that enables user to initiates playback of currently extant stored content (equivalent to process one data - already delivered)). One of ordinary skill in the art at the time the invention would have recognized the ability to utilize the teachings of Wong for triggering download of a remaining portion of data when playback of an already delivered portion begins. The teachings of Wong, when implemented in the Greenwood system, will allow one of ordinary skill in the art to notify a user the completion of download of a first portion data and initiate download of the remaining portion when the user starts playback of the first portion. One of ordinary skill in the art would be motivated to utilize the teachings of Wong in the Greenwood system in order to efficiently manage the storage space of the playback device by downloading a full version of the data only when it is being needed and compressing it when it ages out (according to an aging policy), without compromising the user experience of the playback (viewing / listening /...).

Regarding claim 2, Greenwood/Wong further teaches the system of claim 1, wherein the delivery of process one data is initiated by any of the server and the client (Greenwood, Col.5, lines 25 - 30, ... data files requested by data browsing apparatus -client initiating request).

Regarding claim 3, Greenwood/Wong further teaches the system of claim 1, wherein the user initiates playback of said process one data by engaging a user-interface element (Wong, [0056] - [0057], ... user interface with various elements and various input mechanisms enable interaction between a user and the device ... this includes playback of data).

Regarding claim 4, Greenwood/Wong further teaches the system of claim 1, wherein the server further comprises a plurality of servers in a data center, or a cloud environment, or a content delivery network, or a combination of these environments (Wong, Fig. 12 and [0008]... web-based remote storage facilities ... Fig. 12, 1204 & 1210 ... server(s) and server data store(s) ... (data centers in the cloud); [0025]
... remote storage media farm can include a first storage through Nth storage, where is greater than or equal to one (plurality of storage servers)).

Regarding claim 5, Greenwood/Wong further teaches the system of claim 1, wherein the process one data comprises at least a portion of a video or other digital content (Wong, [0008], data may be a multimedia clip ... this includes videos).

Regarding claim 6, this claim contains limitations found within that of claims 1 and 5, and the same rationale of rejection is used, where applicable.

Regarding claim 7, Greenwood/Wong further teaches the system of claim 1, wherein the computer program component further comprises a software module for delivering or presenting video data or other digital content to a user (Wong, [0008], device is capable of playing the data (a multimedia clip which includes videos) Also in Wong [0025]).

Regarding claim 12, this claim contains limitations found within that of claim 1, and the same rationale of rejection is used, where applicable.

Regarding claim 13, Greenwood/Wong further teaches the system of claim 1, wherein the computer program component further comprises a software module for storing said process one data on client device (Wong, [0040], management component (of the computer software program) has components among others for storing (recording component), retrieving (retrieval component) and playing back (playback component) data on the device (as well as remote storages); Also in [0047]... recording component stores media presentation on device depending on space availability ...).

Regarding claim 14, Greenwood/Wong further teaches the system of claim 1, wherein the client device is either a desktop computer, or a laptop computer, or a tablet computing device, or a smart phone device, or a video game hardware device, or a television set-top-box device, or a digital video recording device, or a network enabled computing device, or a network enabled display device, or a volumetric display device, or any type of holographic imaging device (Wong, [0025], client device could be a cell phone, a laptop, a PDA, a notebook, a tablet, home electronic devices ...).

Regarding claim 15, Greenwood/Wong further teaches the system of claim 1, wherein said user- interface element can be engaged by the user to initiate a media player playback or other digital device playback of said process one video data or other digital content (Greenwood, Col. 10, lines 30 - 40, the notification user interface (or an element of it) is brought to the foreground and given active control displaying the data file or giving an option to display the data file (where it can be engaged for display / playback)).

Regarding claim 16, this claim contains limitations found within that of claim 1,7 and 15, and the same rationale of rejection is used, where applicable.

Regarding claim 17, Greenwood/Wong further teaches the system of claim 1, wherein the computer program component further comprises a software module for storing said process two data as it is received by the Client-device (Wong, [0040], management component (of the computer software program) has components among others for storing (recording component), retrieving (retrieval component) and playing back (playback component) data on the device (as well as remote storages);
Also in [0047] ... recording component stores media presentation in different formats on device depending on space available).

Regarding claim 18, Greenwood/Wong further teaches the system of claim 1, wherein the computer program component further comprises a software module for queuing at least a portion of said process two data to be played back in an automatic fashion by said media player or other digital device directly following the consummation of playback of said process one data (Wong, [0008], system provides uninterrupted viewing experience ... this involves automatic queuing of the incoming data

(processes two data) right after the playback of the extant cached version (process one data)). Regarding claim 19, this claim contains limitations found within that of claim 1, and the same rationale of rejection is used, where applicable.

Regarding claim 20, this claim contains limitations found within that of claim 1, and the same rationale of rejection is used, where applicable.

Claims 8 and 9 are rejected under pre-AlA35 U.S.C. 103 (a) as being unpatentable over Greenwood, in view of Wong, and in further view of Tippin et al. (US 20100146145 A1), hereinafter Tippin.
Regarding claim 8, Greenwood/Wong teaches the system of claim 1.  Greenwood/Wong fails to explicitly teach wherein the computer program component further comprises a software module for calculating a requirement for a duration of video playback or other digital content that must be satisfied by said process one. Tippin, in a similar field of endeavor, teaches wherein the computer program component further comprises a software module for calculating a requirement for a duration of video playback or other digital content that must be satisfied by said process one data (Tippin, [0086], playback controller (program component) determining the duration of a portion of a media file). One of ordinary skill in the art at the time the invention would have recognized the ability to utilize the teachings of Tippin for determining the duration of a portion of a media file. The teachings of Tippin, when implemented in the Greenwood/Wong system, will allow one of ordinary skill in the art to be able to determine the duration of time the process one data playback would take. One of ordinary skill in the art would be motivated to utilize the teachings of Tippin in the Greenwood/Wong system in order to determine and provide ample time for downloading the process two data and play it back immediately after the completion of the playback of the process one data. 

Regarding claim 9, Greenwood/Wong/Tippin further teaches the system of claim 8, wherein the calculating said requirement for a duration of video playback or other digital content is performed in order to provide a sufficient time window (Tippin, [0009]] — [0010], playback rate and throughput rate for a portion of media (in different formats/encoding) are used to determine a time window in which the required portion of data can be downloaded completely for an uninterrupted playback - compare and transition).

Allowable Subject Matter
Claims 10 and 11 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Khanh Dinh whose telephone number is (571) 272-3936. The examiner can normally be reached on Monday through Friday from 8:00 A.m. to 5:00 P.m.
 If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Kevin Bates, can be reached on (571) 272-3980. The fax phone number for this group is (571) 273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair- direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 
Any response to this action should be mailed to: 
Commissioner for patents 
P O Box 1450 
Alexandria, VA 22313-1450 


/KHANH Q DINH/               Primary Examiner, Art Unit 2458